     Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA,                                      :



                  -against-                                    :   18 Cr. 15 (S-7) (AKH)



EUGENE CASTELLE,                                               :

                           Defendant.                          :

---------------------------------------------------------------x




                          SENTENCING MEMORANDUM ON
                      BEHALF OF DEFENDANT EUGENE CASTELLE




                                    Gerald J. McMahon, Esq.
                                    Attorney for Defendant Eugene Castelle
                                    40 Fulton Street, 23rd Floor
                                    New York, New York 10038
                                    (212) 797-1877
                                    gm@geraldjmcmahon.com
      Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 2 of 16




                                  TABLE OF CONTENTS
                                                                                                                           Page

PRELIMINARY STATEMENT..........................................................................................1


STATEMENT OF FACTS...................................................................................................1

          A.         Personal Background....................................................................................1

          B.         Physical Condition.......................................................................................3

          C.         Education & Vocational Training................................................................3

          D.         Employment.................................................................................................4

          E.         The Offense Conduct...................................................................................4

          F.         Objections to Presentence Report................................................................5


ARGUMENT.......................................................................................................................6

          A..        Summary of Argument................................................................................6

          B.         The Applicable Legal Principles.................................................................6

          C.         The Applicable Guidelines Range..............................................................8

          D.         A Guidelines Sentence Is Appropriate........................................................9



CONCLUSION..................................................................................................................11
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 3 of 16




                            PRELIMINARY STATEMENT

       Defendant Eugene Castelle stands before this Court as a fifty-nine (59) year old man

having been convicted by a jury of illegal gambling (Count One) and racketeering conspiracy

(Count Three). He was acquitted by the jury of attempted extortion (Count Two).

       Given those facts, this Court is charged with imposing a sentence that is “sufficient, but

not greater than necessary, to fulfill the purposes of sentencing.” See United States v. Cavera,

550 F.3d 180, 189 (2d Cir. 2008), cert. denied, 556 U.S. 1268 (2009) (quoting 18 U.S.C.

§ 3553(a)). For the reasons set forth more fully herein, we respectfully submit that the Court

should impose a sentence within the Guidelines imprisonment range of 33-41 months.


                            STATEMENT OF FACTS

A. Personal Background

       Eugene John Castelle, Jr. was born on March 18, 1960 in New York, New York, one of

three children of Eugene John Castelle, Sr. and Vincenza (nee Galignano) Castelle. Defendant’s

father died of lung cancer at the age of 60 in 1989. Prior to his death, he had been employed as

a New York State corrections officer and then as a police officer with the U.S. Park Police.

Defendant’s mother, a homemaker, suffered from a heart condition and dementia, but ultimately

died from medical complications resulting from a broken hip at the age of 83 in October 2018

at her home on Staten Island, New York. (PSR: 110).

       Defendant has three full siblings: John Castelle (age 60) is married, resides on Staten

Island with his wife, and works as the manager of a cigar shop; Laura Castelle (age 54) resides

in Las Vegas, NV and is disabled; and Anthony Castelle (age 50) who lives on Staten Island and
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 4 of 16




is a retired sanitation worker. (PSR: 111).

       Castelle told Probation that he was particularly close to his father and siblings while

growing up. His father was the sole financial provider for the family and worked multiple jobs

to pay all the necessary living expenses. Defendant explained that his mother suffered from a

gambling addiction and generally lost all the money given to her by betting on horse races.

Castelle recalled lacking adequate clothing and shoes at times, and that his mother sometimes

forced him to steal food and other goods from local stores when he was as young as ten years old.

(PSR: 112).

       During his early childhood, Castelle reported that the family moved frequently. When his

father was a corrections officer, the family lived for a time in Fishkill, New York. After taking

the position with the U.S. Park Police, the Castelle family relocated to Brooklyn where defendant

lived at various times in ten different rented apartments. (PSR: 114).

       When he was 25-years old, defendant married Caroline Westhall in Brooklyn on

November 15, 1985. Castelle met her while working as a “soda-jerk” at a neighborhood

luncheonette which she patronized. Following his father’s death in 1989, defendant experienced

emotional problems which ultimately led to a divorce in September 1991. (PSR: 115).

       On September 2, 1998, defendant married Christine Panzica on Staten Island. They met

while she was working for one of his friends at a mortgage company. They were divorced in

2003 while Castelle was in federal custody. (PSR: 116).

       Defendant has two children by virtue of a prior consensual relationship with Catherine

Ferrentino (age 40). The children are five-year old fraternal twins, Eugene John and Francesca

                                              2
     Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 5 of 16




Lilly Castelle. The children reside with their mother in a private house on Staten Island, attend

school and are reported to be in good health. Prior to his remand, Castelle provided voluntary

financial support; presently, Ms. Ferrentino relies on alimony payments from her ex-husband as

well as monies from her current boyfriend. Defendant reported that Ms. Ferrentino had a difficult

upbringing, marked by her mother’s drug addiction and her father’s abandonment, and added that

he intends to pursue full custody of his children (and re-locating to Florida) following his release

from jail. (PSR: 119).

B. Physical Condition

       Eugene Castelle was born prematurely at six-and-one-half months, requiring him to spend

several months in a hospital to be treated for a variety of resulting medical problems. From

infancy through age 37 in 1997, defendant underwent six hernia surgeries at United Hospital in

Port Chester, New York. Additionally, Castelle was born with cataracts in both eyes, again

resulting in numerous surgeries from infancy through age 20 in 1980 at New York Eye and Ear

Infirmary of Mount Sinai in Manhattan. Finally, defendant underwent surgery on his right ear

at the same hospital during 1990, when the removal of polyps required that the ear be removed

and reattached. (PSR: 124, 125). Castelle is also prescribed two medications to treat a prostate

condition. (PSR: 126).

C. Education & Vocational Training

       Castelle attended high school for two or three years in Brooklyn before dropping out to

get a job. He earned his GED on March 18, 2003 while in federal custody. He also has practical

knowledge of building, construction and safety-related accreditations, which he acquired during

                                               3
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 6 of 16




his prior work experience. (PSR: 133-136).

D. Employment

       As reflected in his prior presentence report, defendant has an employment history dating

back to 1974, when he was 14 years old. (PSR: 144). Following his release from federal prison

in August 2008, Castelle worked full-time at various construction-related jobs:

9/08-12/31/09      Laborer for 13 months at Kings County Hospital

2010-2012          Laborer and foreman for a roofing company in Brooklyn

2012-2014          Construction foreman for ACDM, Brooklyn construction company

8/23/14-9/15/16 Construction superintendent for Waldorf Demolition

5/18-5/19          Truck driver for Worldwide Plumbing Supply Co.

E. The Offense Conduct

       Gambling: from 2012 until 2016, Castelle provided oversight to a gambling operation

bankrolled and run on a day-to-day basis by Anthony Greco. Castelle’s alleged status as a soldier

in the Luchese Family was a factor in the gambling business. (PSR: 2, 33).

       RICO Conspiracy: from 2012 through January, 2018, Castelle conspired with others to

violate the racketeering laws of the United States through a pattern of racketeering acts (two

predicate acts involving extortion, three involving gambling, and one involving mail and wire

fraud). (PSR: 4)

       The jury was not instructed to specify which racketeering acts they found proven, but that

same jury convicted Castelle of substantive gambling and acquitted him of substantive attempted

extortion. (PSR: 8, 54-56).

                                              4
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 7 of 16




F. Objections to Presentence Report

       The presentence report, following the government’s cue, found the offense level to be 25

(PSR: 96) and the Criminal History Category to be II (PSR: 101), yielding a Guidelines

imprisonment range of 63-78 months (PSR: 151). On August 15, 2019, the defense submitted

a letter to Probation (a copy is appended hereto as Exhibit A) objecting to several of the factual

assertions and calculations in the PSR. Specifically, defendant objected to Probation concluding

that he impliedly threatened violence or instilled fear to collect debts (PSR: ¶¶ 52, 53), when

there was no such evidence presented at trial. Defendant objected to Probation concluding that

Castelle extorted the bookmaker Anthony Greco (PSR: ¶ 54), when there was no such charge in

the indictment nor any such evidence presented at trial. Castelle also objected to the absurd

conclusion by Probation that defendant extorted Breeze/Toby Romano (PSR: ¶ 55) when the

defendant was acquitted of that charge by the jury and supposed victim Romano testified at trial

that he was not extorted. Finally, Castelle objected to the conclusion by Probation that he

engaged in a wire fraud scheme involving a “no-show” job (PSR: ¶ 56), because the jury did not

so find and the weight of the evidence demonstrated that it was not a no-show job.

       Castelle also objected to the three level enhancement for grouping based on the theory

that the racketeering activity involved four separate acts. (PSR: ¶ 64, 90-92). As we pointed out,

there was no extortion (Group 2), no attempted extortion (Group 3), nor any wire fraud (Group

4). There was only gambling, based on three separate gambling racketeering acts.



                                               5
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 8 of 16




                                   ARGUMENT

A. Summary of Argument

       Eugene Castelle was convicted by the jury of gambling (Count One) and racketeering

conspiracy (Count Three), based on three gambling predicate acts. Not content with the

Guidelines range for the criminal conduct that defendant actually committed, the government

distorts the record and cobbles together an array of adjustments and enhancements in an effort

to persuade the Court to double Mr. Castelle’s sentence. Just as the jury rejected the

government’s proof and arguments about extortion and threats of violence, this Court should

reject the prosecution’s artificially-inflated Guidelines range.

B. The Applicable Legal Principles

       In United States v. Booker, 543 U.S. 220 (2005) the Supreme Court rendered the

Sentencing Guidelines “effectively advisory”. Booker, 543 U.S. at 245. Post-Booker, as the

Second Circuit observed, [i]t is now ... emphatically clear that the Guidelines are guidelines –

that is, they are truly advisory.” Cavera, 550 F.3d at189.

       As a procedural matter, district courts “must treat the Guidelines as the starting point and

the initial benchmark” in calculating a sentence. Kimbrough v. United States, 552 U.S. 85, 108

(2007) (quoting Gall v. United States, 552 U.S. 38, 49 (2007)). However, sentencing courts may

not presume that a Guidelines sentence is reasonable. See Nelson v. United States, 129 S.Ct. 890,

891-92 (2009) (“The Guidelines are not only not mandatory on sentencing courts; they are also

not to be presumed reasonable” [emphasis in original]); see also Cavera, 550 F.3d at 189

(“district court may not presume that a Guidelines sentence is reasonable”).

                                               6
     Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 9 of 16




        Gall, Kimbrough and Nelson have effectively restored the district courts’ broad

sentencing discretion by permitting them to impose a sentence after considering all the § 3553(a)

factors, with the Guidelines being only one such consideration. United States v. Jones, 531 F.3d

163, 173-74 (2d Cir. 2008). Adhering to Booker and Jones, section 3553(a) requires this Court

to “impose a sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in” § 3553(a)(2). 18 U.S.C. §3553(a). Section 3553(a)(2), in turn, requires this Court to

consider:

                the need for the sentence imposed–

                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;

18 U.S.C. § 3553(a)(2). Additionally, section 3553(a) obligates this Court to consider: “the

nature and circumstances of the offense, and the history and characteristics of the defendant;”

“the kinds of sentences available;” “the kinds of sentence and the sentencing range established

for ... the applicable category of offense committed by the applicable category of defendant as

set forth in the guidelines ... issued by the Sentencing Commission;” “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct;” and “the need to provide restitution to any victims of the offense.” Id.

§ 3553(a)(1), (a)(3) - (a)(7).

                                                7
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 10 of 16




       One district judge has carefully explained how sentencing operates under the post-

Booker regime: “[s]entencing will be harder now than it was a few months ago. District courts

cannot just add up figures and pick a number within a narrow range. Rather, they must consider

all of the applicable factors, listen carefully to defense and government counsel, and sentence the

person before them as an individual. Booker is not as an invitation to do business as usual.”

United States v. Ranum, 353 F. Supp.2d 984, 987 (E.D. Wis. 2005).

       As explained below, applying the foregoing legal principles to the facts of this case

confirms that the correct Guidelines imprisonment range for defendant is 33-41 months, and that

a sentence within the Guidelines range would be just and appropriate.

C. The Applicable Guidelines Range

       Adopting the government’s position expressed in a post-trial submission, Probation

concluded that:

               the underlying racketeering activity involved four separate acts, which must be
               treated as separate groups, pursuant to § 3D1.1(a), and include the following:
               Group 1 (Illegal Gambling); Group 2 (Extortion [of bookmaker Anthony Greco]);
               Group 3 (Attempted Extortion [of Breeze/Toby Romano]); and Group 4 (Wire
               Fraud).

(PSR: ¶ 64). The grouping calculation added 3 levels to Probation’s determination of defendant’s

adjusted offense level. (PSR: ¶ 92).

       As we argued in our Objections Letter (see Exhibit A, page 2), those three levels should

not be added because there were not four separate underlying criminal acts. The extortion of

bookmaker Anthony Grecco was the creation of the fertile imagination of the trial prosecutors.

No such charge was made by any of the seven or more grand juries that heard evidence

                                               8
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 11 of 16




connected to this case. And of course, Grecco, the purported victim, did not testify at trial nor

did he ever tell any law enforcement officer that he was, or had been, extorted by Castelle.

       The attempted extortion of Breeze/Toby Romano was rejected by the jury due, in no

small part, to the testimony of Romano himself who said he was not the victim of an attempted

extortion. The jury was also, no doubt, greatly influenced by the testimony of cooperating

witness John Pennisi – supposedly a member of the same crime family (Luchese) and even crew

as Castelle – that he did not know of, and had never heard of, any violence committed by

defendant or even directed by defendant.

       The predicate act of wire fraud was not found proven by the jury and it is likely that the

RICO conspiracy conviction was based on the three gambling predicate acts.

       The offense level for gambling (Count One) is 16, which is less than the base offense

level of 19 for RICO; thus, defendant Castelle’s offense level is 19. With a Criminal History

Category of II, defendant’s correct Guidelines imprisonment range is 33-41 months.

D. A Guidelines Sentence is Appropriate

       A sentence within the Guidelines range of 33-41 months is appropriate in this case for

a number of reasons. First, the criminal conduct commited by defendant is almost always

prosecuted in state court and routinely results in a sentence of a fine and probation or a

conditional discharge. In this case, one co-defendant (Armetta) pled guilty to illegal gambling

and was sentenced to 3 months in jail.

       Second, two co-defendants (Tropiano and Montevecchi), who pleaded guilty to RICO

conspiracy, received comparable sentences (41 and 30 months respectively).

                                              9
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 12 of 16




        Third, while this Court may – at present – consider acquitted conduct in sentencing a

defendant, it is likely that, in the very near future, the United States Supreme Court will prohibit

this grotesquely un-American practice. Two months ago, the Supreme Court of Michigan held

that reliance on acquitted conduct at sentencing violates due process based on the guarantees of

fundamental fairness and the presumption of innocence. People v. Beck, 2019 Mich. LEXIS

1298, 2019 WL 3422585 (Michigan Supreme Court, July 29, 2019). It also bears noting that,

while the United States Supreme Court has said (for the moment) that acquitted conduct may

be considered at sentencing, that Court’s pronouncements on what is constitutional are far from

infallible. See Plessy v. Ferguson and In re Korematsu.




                                                10
  Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 13 of 16




                                     CONCLUSION

       For all the foregoing reasons, we respectfully request that the Court sentence defendant

Eugene Castelle to a sentence of imprisonment with the Guidelines range of33-41 months.

Dated: New York, New York
       September 27, 2019




                                                       Mc.Mallf#, Esq.
                                             Attorney for        Eugene Castelle
                                             40 Fulton Street, Floor
                                             New York, New York 10038
                                             212.797.1877
                                             gm@geraldjmcmailon.com



To:    All Counsel
        (By ECF)




                                             11
•
    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 14 of 16




                     Exhibit A
                    Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 15 of 16



                                                  GERALD         J.   McMAHON
                                                        ATTORNEY A T LAW
                                                 40 FULT O N STREET . 2 3RO F"LOOR
                                                    NEW Y ORK. NEW Y ORK 10038

                                                        ( 212)   797~1877   (Tn)
                                                        ( 212) 797-141 9 (FAX)

                                                      gm@ger~.oom ( E · M AI L )


      WEB S IT E                                                                                           LEGAL ASSISTANT

WNW.gerald)'ncmahon.com                                                                                      Cassandra Lapal


                                                        August 15, 2019

              By Email

              Stephanie M. McMahon
              United States Probation Officer
              500 Pearl Street
              New York, New York 10007

                          Re: United States v. Eugene Castelle
                              S7 18 Cr. 15 (AKH)

              Dear Officer McMahon:

                      On behalf of defendant Eugene Castelle ("defendant"), and pursuant to Fed. R. Crim.
              P. 32(f)(1), I submit the following corrections to the draft Presentence Report ("PSR") dated
              August 8, 2019:

              , 8         If you are going to recite that "defendant was found guilty as charged in Counts I and
                          3 only ... ", even a modicum of fairness would require that you state he was acquitted
                          by the jury of Count 2.

              , 52        Defendant has never threatened, expressly or implicitly, "to use violence in order to
                          extract money from his victims in a variety of schemes ..." He was acquitted by the
                          jury ofthe only charge involving a threat of violence. While that fact might be
                          inconvenient to the government and Probation, it is, nonetheless, an indisputable fact.

              ,53         Defendant "never instilled the fear of violence necessary to collect debts from bettors."
                          No such evidence was ever presented at trial, nor does it exist.

              , 54        Castelle never "engaged in extortions and attempted extortion." Nor did "he extort[]
                          [gambler Anthony1Greco on an ongoing basis". In fact, defendant was not even
                          charged with extorting Greco nor did the government proffer that conduct as an
                          uncharged crime under Rule 404(b). Its obvious and only purpose in this PSR is to
                          "gin up" Mr. Castelle's Guidelines. Thus, Grecco sustained no loss through extortion.
•
                       Case 1:18-cr-00015-AKH Document 651 Filed 09/27/19 Page 16 of 16

    GERALD   .J.      McMAHON




             Stephanie M. McMahon
             August 15, 2019
             Page Two


             ~   55     Castelle did not attempt to extort Toby RomanolBreeze. Not only did the jury so find,
                        but Romano himself testified he was not the victim of an attempted extortion. Just
                        because the government says that "the preponderance of evidence standard supports
                        that the attempted extortion occurred" doesn' t make it so.

             ~   56     Castelle did not engage in a wire fraud scheme involving a "no-show job" at a
                        construction site. The jury did not so find and the weight of the evidence demonstrated
                        that it was not a no-show job. The statement that defendant "almost never went to the
                        job" is flatly false.

             ~   64     The underlying racketeering activity, as charged by the grand jury and found by the
                        trial jury, did not involve "four separate acts, which must be treated as separate
                        groups ... " There was no extortion (Group 2), attempted extortion (Group 3), or wire
                        fraud (Group 4). There was only gambling based on the three gambling racketeering
                        acts.

             ~   70     The adjusted offense level for gambling is 16 which is less than the base offense level
                        of 19 for racketeering (PSR: 63).

             ~~   71- Not applicable.
                  92

             ~   93     Defendant's adjusted offense level is 19.

             ~   96     Defendant's total offense level is 19.

             ~   lSI    Based upon a total offense level of 19, and a CHC of II, the Guidelines imprisonment
                        range is 33-41 months.




                                                                                          -------/
             GJM:cw
             cc: Government Counsel
                         (by email)
